Judge VAUGHN
dissenting.
I do not agree that the exclusion of the evidence quoted by the majority must result in a new trial. The majority states that defendant’s testimony was the only evidence that tended to show why defendant left the garage so quickly. However that may be, the excluded testimony was not the only testimony by defendant as to why she left so quickly. She testified that, prior to going to the garage, she had discussed a lunch date with one Frankie Watson, who later met her at the garage. The pair talked for about five minutes in front of the garage. She then testified, “I told him I was going to run in the office and give Don $200.00 and I would be right back out and help him walk up to the barbecue stand and go eat with him.” (Emphasis added.) She then testified as to what happened after she entered Donald Watson’s garage:
“He has a big desk in that office and a couch. I sat down on the desk and I happened to push and put my hands on a bag that was sitting there and push something and im*354mediately was told something. I said, ‘Listen, I’ll come back and give you the $200.00 after you got [sic] finished taking care of what you got to take care of. I’m going up to the barbecue stand with your brother and when you have finished doing what you got to do, come up and get me and then I’ll finish talking to you about my vehicle.’ ”
In light of the foregoing, I fail to see how the exclusion of the testimony quoted by the majority could have had the slightest effect on the trial.